COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF A. R. C., M. A. C.         §               No. 08-17-00220-CV
 AND H. M. C., CHILDREN,
                                               §                  Appeal from the
                      Appellant.
                                               §                 65th District Court

                                               §             of El Paso County, Texas

                                               §               (TC# 2016DCM6626)

                                             §
                                           ORDER

       In order to protect the identity of the minor children who are the subject of this appeal,

the Court has determined on its own motion that it is necessary to identify the children by their

initials, A. R. C., M. A. C. and H. M. C., and the parent by initials as well, in all papers

submitted to the Court, including letters, motions, and briefs. See Tex.R.App.P. 9..8. The Court

will also refer to the children and parent by their initials in correspondence, orders, and in its

opinion and judgment.

       IT IS SO ORDERED this 12th day of October, 2017.


                                                    PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.